The conviction is for the unlawful transportation of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
This is a companion case with that of Szymanski v. State, 95 Texas Crim. Rep., which is reported in 248 S.W. Rep., 380. The appellant Prescott was a companion of Szymanski, and the facts of the two cases are identical; likewise the legal questions involved.
Without reiterating them, an affirmance of the judgment is ordered.
Affirmed.
                          ON REHEARING.                        October 17, 1923.